DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.


Claim Objections
Claim 6, 13, and 20 is/are objected to because of the following informalities:
Claim 6, 13, and 20, end in an ellipsis.  This is probably an oversight that was meant to be filled in at a later date.  Applicant should remove the ellipsis, add claim limitations, and add a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising” that is non-statutory subject matter. “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.”  See MPEP 2106.03.
 A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
Claim(s) 16-20 depend either directly or indirectly from the rejection(s) of claim(s) 15, therefore they are also rejected.
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-5, 7-12, and 14 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a system and method for generating anchors and selecting feature maps for a multi-scale object detection program without overloading system resources and/or slowing down the object detection process, while achieving useful levels of accuracy. The closest prior art, Liu et al. (“Recurrent Scale Approximation for Object Detection in CNN” – hereinafter “Liu”) shows a similar system which also includes a recurrent scale approximation (RSA) unit to predict feature maps on smaller scales given a map on the largest  scale.   However, Liu fails to disclose “generating a ratio distribution of one or more ratios of the one or more ground-truth objects; generating a ratio for at least one of the number of anchors;  determining a template scale of one or more feature maps; and  assigning the number of anchors to the one or more feature maps based on a relative size of a scale of one of the anchors matching a relative size of a template scale of one of the feature maps.”  These features have been added to independent claims 1 and 8; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
INVENTOR
DOC ID
RELEVANCE
RAMPAL; Karan
US 20190043168 A1

Discloses scale distribution.
Su; Jiawen
US 20180157386 A1

Discloses scale distribution, anchor, distribution ratio, template scale, and a ground truth.
Sun; Jian et al.
US 20170206431 A1
Cited on IDS.  Ip.com #1 search result.  Discloses ground truth, anchors, and scales.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666